UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended March31, 2011 OR ¨ Transition report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For transition period from to Commission File Number: 000-19756 PDL BIOPHARMA, INC. (Exact name of registrant as specified in its charter) Delaware 94-3023969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 932 Southwood Boulevard Incline Village, Nevada 89451 (Address of principal executive offices and Zip Code) (775)832-8500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)Yes¨Nox As of April25, 2011, there were 139,679,752 shares of the Registrant’s Common Stock outstanding. Index PDL BIOPHARMA, INC. INDEX Page PARTI - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 3 Condensed Consolidated Statements of Income for the Three Months Ended March31, 2011 and 2010 3 Condensed Consolidated Balance Sheets at March31, 2011 and December31, 2010 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March31, 2011 and 2010 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM4. CONTROLS AND PROCEDURES 23 PARTII - OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 24 ITEM1A. RISK FACTORS 26 ITEM6. EXHIBITS 27 SIGNATURES 28 We own or have rights to certain trademarks, trade names, copyrights and other intellectual property used in our business, including PDL BioPharma and the PDL logo, each of which is considered a trademark.All other company names, product names, trade names and trademarks included in this Quarterly Report are trademarks, registered trademarks or trade names of their respective owners. 2 Index PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PDL BIOPHARMA, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended March 31, Revenues: Royalties $ $ License and other - Total revenues General and administrative expenses Operating income Interest and other income, net 80 Interest expense ) ) Income before income taxes Income tax expense Net income $ $ Net income per basic share $ $ Net income per diluted share $ $ Cash dividends declared per common share $ $ Shares used to compute net income per basic and diluted share: Shares used to compute net income per basic share Shares used to compute net income per diluted share See accompanying notes. 3 Index PDL BIOPHARMA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) March31, December31, Assets (unaudited) (Note 1) Current assets: Cash and cash equivalents $ $ Short-term investments Receivables from licensees Deferred tax assets Foreign currency hedge - Prepaid and other current assets Total current assets Property and equipment, net 65 80 Long-term investments Long-term deferred tax assets Other assets Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $ $ Accrued legal settlement Accrued liabilities Deferred revenue Dividend payable 20 Current portion of convertible notes payable - Current portion of non-recourse notes payable Total current liabilities Convertible notes payable Non-recourse notes payable Other long-term liabilities Total liabilities Commitments and contingencies (Note 13) Stockholders' deficit: Preferred stock, par value $0.01 per share, 10,000 shares authorized; no shares issued and outstanding - - Common stock, par value $0.01 per share, 250,000 shares authorized; 139,640 issued and outstanding at March 31, 2011 and December 31, 2010 Additional paid-in capital ) ) Accumulated other comprehensive income ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes. 4 Index PDL BIOPHARMA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, 2011 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of convertible notes offering costs Amortization of non-recourse notes offering costs Other amortization and depreciation expense 34 Stock-based compensation expense 50 Tax benefit from stock-based compensation arrangements - Net excess tax benefit from stock-based compensation - ) Deferred income taxes 2 Changes in assets and liabilities: Receivables from licensees Prepaid and other current assets ) Other assets ) 47 Accounts payable ) Accrued liabilities ) ) Accrued legal settlement ) - Deferred revenue - ) Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchases of investments ) - Maturities of investments - Net cash used in investing activities ) - Cash flows from financing activities Repayment of non-recourse notes ) ) Cash dividend paid ) ) Net excess tax benefit from stock-based compensation - Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ See accompanying notes. 5 Index PDL BIOPHARMA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March31, 2011 (Unaudited) 1. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. The financial statements include all adjustments (consisting only of normal recurring adjustments) the management of PDL BioPharma, Inc. (the Company, PDL, we, us or our) believes are necessary for a fair presentation of the periods presented. These interim financial results are not necessarily indicative of results expected for the full fiscal year or for any subsequent interim period. The accompanying Condensed Consolidated Financial Statements and related financial information should be read in conjunction with the audited Consolidated Financial Statements and the related notes thereto for the year ended December31, 2010, included in our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission. The Condensed Consolidated Balance Sheet at December31, 2010, has been derived from the audited Consolidated Financial Statements at that date. Principles of Consolidation The Consolidated Financial Statements include the accounts of PDL and its wholly-owned subsidiaries. All material intercompany balances and transactions are eliminated in consolidation. Customer Concentration The following table summarizes revenues from our licensees’ products which individually accounted for 10% or more of our total royalty revenues for the three months ended March31, 2011 and 2010: Three Months Ended March 31, Licensees ProductName Genentech, Inc. (Genentech) Avastin® 30
